Citation Nr: 0432874	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an earlier effective date than May 7, 
2002, for a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from May 1964 to 
October 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for a low 
back injury and a July 2002 rating decision which granted a 
TDIU, effective May 7, 2002.  Although the RO determined that 
the February 1999 rating decision became final and later 
developed the veteran's claim as whether new and material 
evidence had been submitted, it is determined that the 
February 1999 rating decision never became final.  
Specifically, it is determined that the veteran submitted a 
Notice of Disagreement (NOD) within one year of the February 
1999 rating decision.  The veteran submitted several 
statements stapled together which were received on October 5, 
1999.  On one of the statements, he wrote "Re: Claim for SC 
lumbar spine."  On the 2nd statement, he wrote "Re: VA 
letter. NOD".  He also submitted a statement from a private 
physician in which the physician discussed the veteran's low 
back.  Inasmuch as the statements taken together are 
interpreted as an NOD, the February 1999 rating decision 
never became final, and the proper issue on appeal is service 
connection for a low back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.






REMAND

The claims of service connection for a low back disability 
and entitlement to an earlier effective date than May 7, 
2002, for a TDIU require further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159.  The veteran was never sent a VCAA letter.  
Accordingly, his claim must be remanded so that he can be 
provided notice as required under the provisions of 38 C.F.R. 
§ 3.159 (b) in written format.  

Regarding the claim of service connection for a low back 
disability, in June 2004, the Board requested an independent 
medical opinion from a specialist in orthopedic disabilities 
pursuant to the Veterans Claims Assistance Act (VCAA) and 
38 U.S.C.A. § 7109 (West 2002).  The Board received the 
requested opinion later that month, and in August 2004, 
provided the veteran an opportunity to review the opinion and 
provide the Board with any additional evidence or argument 
pursuant to 38 C.F.R. § 20.903 (2003).  

In September 2004, the appellant's representative 
specifically indicated that he did not waive the right to 
have this case remanded to the RO for initial RO 
consideration of the new medical opinion.  Accordingly, the 
case must be remanded so the RO can consider the recently 
developed medical opinion.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Because a finding of service connection for a low back 
disability could change the outcome of the issue of an 
earlier effective date for a TDIU (it is pointed out that the 
veteran filed his claim for a TDIU in July 1999) the two 
issues are deemed to be inextricably intertwined. See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 
6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 
(1998).  Therefore, since the issue of service connection for 
a low back disability has been remanded, the issue of an 
earlier effective date for a TDIU must be held in abeyance 
until the issue of service connection is re-adjudicated.  

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of service connection for a low back 
disability, and an earlier effective date 
than May 7, 2002, for a TDIU, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, VA is 
required to provide.  The appellant should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  

2.  After the development requested above 
has been completed, the appellant's 
claims folder should be reviewed to 
ensure that all the foregoing development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
taken.  

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
a low back disability and entitlement to 
an earlier effective date than May 7, 
2002, for a TDIU, with consideration of 
all evidence added to the claims folder 
since the issuance of the April 2002 
Statement of the Case, including the 
recently developed medical opinion dated 
June 8, 2004.  If the claim remains 
denied then the RO should issue a 
Supplemental Statement of the Case to the 
appellant on the issue on appeal.  The 
appellant and his representative should 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




